Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 were previously pending and rejected in the non-final office action (10/27/2021).  Applicant submitted an amendment on 1/27/2022 whereby claim 1 was cancelled and claim 17 was newly added. Accordingly, claims 2-17 are currently pending and examined in this final office action.
Response to Remarks/Arguments
35 USC §101
With respect to the 35 USC §101 rejection of claims 1-16, Applicant’s arguments have been considered but are not persuasive.  Applicant’s argument is directed to newly added claim 17.  Applicant submits that claim 17 complies with 35 USC §101 because the claim positively recites limitations of cargo meters and a telemetry unit installed on a vessel.  Applicant argues that “[e]ven if the claim includes one or more limitations that, when taken by themselves, might arguably be directed to unpatentable subject matter, that does not render the claim unpatentable if other limitations recite subject matter that is not abstract.”  Examiner respectfully disagrees. The cargo meters and a telemetry unit installed on a vessel are additional limitations that are to be evaluated at Step 2A Prong 2.  These additional limitations are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea 
35 USC §103
With respect to the 35 USC §103 rejection of claims 1-16, Applicant’s arguments have been considered but are not persuasive.  Applicant argues that it would not be obvious to combine van Dal with Borgerson.  Examiner respectfully disagrees.   Van Dal teaches collecting data with respect to the transportation of petroleum.  Borgerson teaches aggregating vessel data, port data, cargo data, weather data, market data, and other data from existing sources (e.g. data collected by various entities using the teachings of van Dal) to create a global strategic picture of commodity flow.  “The global strategic picture provides detailed commodity flow information to interested parties such as commodities traders, freight traders, brokers, financial specialists, industry analysts, economists, supply chain managers, insurers, international financial markets, and governments.” (Borgerson col. 2).  Van Dal and Borgerson both qualify as analogous art to the claimed invention because they are (1) in the same field of endeavor and/or (2) reasonably pertinent to the problem faced by the inventor. See MPEP 2141.01(a).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 – Claim 17 is directed to a system
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1 (additional elements omitted) - The claim recites [] measure a first set of parameters comprising one or more of flow, density, temperature, and viscosity of the cargo as the cargo is transferred through the transfer line to the cargo tank, [] receive the measured first set of parameters, [] transmit the first set of parameters [], receive a plurality documents relating to the trading transaction from the trader, the producer, and/or the buyer, associate the documents with the trading transaction [], receive the first set of parameters, associate the data with the trading transaction [], [] whereby the trader, the producer, and/or the buyer may access the documents and data associated with the trading transaction [].  The claim, under its broadest reasonable interpretation, is directed to measuring a set of cargo parameters and associating the measured parameters with one or more documents relating to a commercial transaction.  The identified idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 2 further narrows the abstract idea of claim 17 and adds the additional element of a mass flow meter.  The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (van Dal [0045], “Flow computers are known per se in the art of petroleum measurement standards involving measurement using electronic metering systems.”) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 3 further narrows the abstract idea of claim 17 and adds the additional element of a Coriolis meter. The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (van Dal [0045] “Flow computers are known per se in the art of petroleum measurement standards 
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 4 further narrows the abstract idea of claim 17 and adds the additional element of one or more tank meters.  The additional element, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (de Ligt [0051]) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 5 merely further narrows the abstract idea of claim 17 by specifying that the one or more documents comprises a letter of credit.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 6 merely further narrows the abstract idea of claim 17.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 7 merely further narrows the abstract idea of claim 6.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 9 merely further narrows the abstract idea of claim 17 and adds the additional element of a post-trade management blockchain.  However, the analysis doesn’t change at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 10 merely further narrows the abstract idea of claim 17.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 11 merely further narrows the abstract idea of claim 10.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 12 merely further narrows the abstract idea of claim 10.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 13 merely further narrows the abstract idea of claim 17.  The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 14 further narrows the abstract idea of claim 17 and adds the additional element of a global positioning system, but the analysis does not change at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 15 further narrows the abstract idea of claim 17 and adds the additional element of a one or more security cameras. The additional element, when analyzed individually 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (Rotholtz pg. 4, lns. 11-12) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim adds the additional element of fuel meters. The additional elements, when analyzed individually and in combination, does not add meaningful limitation to the abstract idea because it amounts to extra-solution data gathering at 2A Prong 2.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element is well-understood, routine, and conventional (van Dal [0045], “Flow computers are known per se in the art of petroleum measurement standards involving measurement using electronic metering systems.”) and is insufficient to transform a judicial exception into a patent eligible invention. See MPEP 2106.05(d)(II.) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 10, 11, 14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2013/0124113 A1, hereinafter “van Dal,” in view of United States Patent No.: 10,127,515 B2, hereinafter “Borgerson”
Claim 17 (Currently Amended):  van Dal, as shown teaches: A system for facilitating a liquid petroleum cargo trading transaction between a trader, a producer, and a buyer, wherein the trader: buys liquid petroleum cargo from the producer, and delivers the liquid petroleum cargo to the buyer using a vessel comprising a cargo tank configured to transport the liquid petroleum cargo, the system comprising: (Borgerson’s system is directed to analyzing data that is not presently accessible to the interested parties such as traders of liquid petroleum.  The system taught by Borgerson would clearly facilitate liquid petroleum cargo trading by providing “detailed commodity flow information to interested parties such as commodities traders, freight traders, brokers, financial specialists, industry analysts, economists, supply chain managers, insurers, international financial markets, and governments.” Borgerson col. 2, lns. 24-29; See also Background and Summary- see further analysis in the rejection below)
one or more cargo meters installed on the vessel and configured to engage a transfer line and measure a first set of parameters comprising one or more of flow, density, temperature, and viscosity of the cargo as the cargo is transferred through the transfer line to the cargo tank, (van Dal [0042] – [0043], “Such a fluid transfer system may be used in a batch transfer, to transport the fluid from one barrel or vessel to another…Sensors 14 may be provided in or around the tube to measure physical properties of the fluid in the tube. From these physical properties, the flow speed may be determined…”; See also [0045])
a first server installed on the vessel configured to receive the measured first set of parameters, (van Dal [0046], “The system may comprise a measured parameter receiver 1 for obtaining a plurality of measured parameters relating to the fluid within the conduit…”; See also [0045])
a telemetry unit installed on the vessel and configured to transmit the first set of parameters, [via satellite]1, from the first server to a remote data center, (van Dal [0045], “the flow computer may comprise a connection to a remote storage system and send the information to be logged 
Van Dal teaches transmitting the first set of parameters from the first server to a remote data center, but doesn’t explicitly teach transmitting via satellite.  However, Borgerson teaches transmission of data via satellite. (Borgerson col. 2., ln. 49 – col. 3, ln. 11, “receiving digital vessel data for a global fleet of vessels, the digital vessel data being retrieved at least in part from one or more of AIS data, image data and/or radar data from various sources such as satellite…”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson since “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others...” (Borgerson col. 1, lns. 27-49)

	van Dal doesn’t explicitly teach the following; however, Borgerson teaches:
a second server installed in the remote data center and configured to: receive a plurality documents relating to the trading transaction from the trader, the producer, and/or the buyer, (Borgerson col. 6, lns. 20-28, “The system also includes at least one data center 106 receiving the vessel position information from the satellite 104 via a communication system 108 or receiving the vessel position information from the land-based receiver 103. The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information.”; Borgerson col. 8, lns. 44-66, “Other data sets that can be incorporated with ship location information according to various embodiments of the disclosure include, but are not limited to, vessel, 
associate the documents with the trading transaction in a database, (Borgerson col. 8, lns. 44-50, “Other data sets that can be incorporated with ship location information according to various embodiments of the disclosure include, but are not limited to, vessel, port, cargo, weather, and market data. Data can be aggregated for each combination of commodity type, ports of call, and ship type. Variance and standard deviation of each data field at the ship and aggregated level is also provided.”)
receive the first set of parameters, (Borgerson col. 6, lns. 20-28, “The system also includes at least one data center 106 receiving the vessel position information from the satellite 104 via a communication system 108 or receiving the vessel position information from the land-based receiver 103. The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information.”; Borgerson col. 8, lns. 44-66, “Other data sets that can be incorporated with ship location information according to various embodiments of the disclosure include, but are not limited to, vessel, port, cargo, weather, and market data…Vessel data, cargo data, and port data 306 such as Lloyd's Register-Fairplay ship information, Lloyd's MIU ship information, Clarksons ship information, Q88 and Baltic99 ship information, port and terminal data (e.g., location, cargo types, cargo load/offload rates), cargo manifest data, bills of lading data, commodity prices, air traffic control data and other port data is also communicated to the first database 305.”)
associate the data with the trading transaction in the database, (Borgerson col. 8, lns. 44-50, “Other data sets that can be incorporated with ship location information according to various 
provide a portal whereby the trader, the producer, and/or the buyer may access the documents and data associated with the trading transaction in the database via an internet connection. (Borgerson col. 6, lns. 29-32, “The system also includes a user computing device 114 in communication with the data center 106. The user computing device 114 receives the global strategic picture 112 from the data center.”; See also col. 7, lns. 45-67)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  While Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ship. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson since “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others...” (Borgerson col. 1, lns. 27-49)
Claim 2 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal also teaches:
wherein the one or more cargo meters comprise mass flow meters. (van Dal [0045], “For example, the system described herein may be included in a flow computer. Flow computers are known per se in the art of petroleum measurement standards involving measurement using electronic metering systems. They are dedicated devices that are capable of receiving measurement signals relating to the flow of the transported fluid, and perform computations to quantify the amount of fluid transported, and/or the speed with which the fluid is transported...”)
Claim 3 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal also teaches:
wherein the one or more cargo meters comprise Coriolis meters. (van Dal [0077], “electronic flow meters (such as ultrasonic meters and coriolis meters)…”; See also [0117])
Claim 5 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal doesn’t explicitly teach the following; however, Borgerson teaches:
wherein the one or more documents relating to the transaction comprises a letter of credit. (Borgerson col. 8, lns. 59-66, “Vessel data, cargo data, and port data 306 such as Lloyd's Register-Fairplay ship information, Lloyd's MIU ship information, Clarksons ship information, Q88 and Baltic99 ship information, port and terminal data ( e.g., location, cargo types, cargo load/offload rates), cargo manifest data, bills of lading data, commodity prices, air traffic control data and other port data is also communicated to the first database 305.”)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  While Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ship. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson since “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others...” (Borgerson col. 1, lns. 27-49)
Claim 10 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal also teaches:
wherein the one or more cargo meters are further configured to measure a second set of parameters comprising one or more of a mass flow, density, temperature, and viscosity of the cargo as 
wherein the telemetry unit is configured to transmit the second set of parameters, [via satellite]2, from the first server to the remote data center. (van Dal [0045], “the flow computer may comprise a connection to a remote storage system and send the information to be logged to that storage system. The communication to receive and/or transmit (processed or raw) measurement data can be performed via a dedicated communications cable, or via a shared network medium such as a LAN, a wireless interface, or the Internet.”)
Van Dal teaches transmitting the first set of parameters from the first server to a remote data center, but doesn’t explicitly teach transmitting via satellite.  However, Borgerson teaches transmission of data via satellite. (Borgerson col. 2., ln. 49 – col. 3, ln. 11, “receiving digital vessel data for a global fleet of vessels, the digital vessel data being retrieved at least in part from one or more of AIS data, image data and/or radar data from various sources such as satellite…”)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson since “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others...” (Borgerson col. 1, lns. 27-49)
Claim 11 (Original):
wherein the one or more databases are configured to receive and maintain the second set of parameters and wherein the second one or more servers are configured to associate the second set of parameters with the data. (Borgerson col. 6, lns. 20-28, “The system also includes at least one data center 106 receiving the vessel position information from the satellite 104 via a communication system 108 or receiving the vessel position information from the land-based receiver 103. The data center 106 combines the position information with at least one ship information database 110 and at least one ancillary database (e.g., port, cargo, weather, and market data) 109 to generate a global strategic picture 112 of the global shipping and cargo information.”; See also col. 9, lns. 5-11)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  While Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson since “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others...” (Borgerson col. 1, lns. 27-49)
Claim 14 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 1. Van Dal doesn’t explicitly teach the following; however, Borgerson teaches:
further comprising a global positioning system (GPS) on the vessel, wherein the first server is configured to cause the telemetry unit to transmit GPS information from the vessel to the data center, (Borgerson col. 5, lns. 8-22, “Ship location data may be gathered by satellite-based Automatic Identification System (AIS) receivers, land-based AIS receivers, ship-based AIS receivers, Inmarsat-C GMDSS positions, Global Positioning System (GPS) positions…”; See also col. 6, lns. 34-42)
wherein the second one or more servers are configured to make the GPS information available via the portal. (Borgerson col. 7, lns. 45-51, “subscribers may access these data through a web-based user interface…”)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  While Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson since “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others...” (Borgerson col. 1, lns. 27-49)

Claims 4, 6-9, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson in view of Pre-grant Publication No.: US 2019/0052453 A1, hereinafter “de Ligt.”
Claim 4 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal/Borgerson doesn’t explicitly teach the following; however, de Ligt teaches:
further comprising one or more tank meters configured to engage the cargo tank and measure one or more of a density of the cargo, a volume of the cargo, and a level of the cargo. (de Ligt [0054], “The communication interface unit 409 can also perform a number of calculations using the data from the one or more tank gauges 406, such as volume and mass calculations.”)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships.  De Ligt is directed an apparatus and method for using blockchains with secure custody 
Claim 6 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal/Borgerson doesn’t explicitly teach the following; however, de Ligt teaches:
wherein either the first server or the second one or more servers are configured to generate a quantity and quality (Q & Q) report based on the first set of parameters. (de Ligt [0040], “this type of functional architecture 200 can be used by various parties associated with material transfers. For example, in the oil and gas industry, an oil and gas supply chain can involve numerous parties between the points where oil and gas are extracted from the ground and the points where products are delivered to customers…Different parties can use the functional architecture 200 to create and use blockchains 100 associated with material transfers, level gauging instruments and related equipment used in material transfers, or other information about material transfers. Among other things, the blockchains 100 can be used to provide digitized audit trails for weights and measures authorities, support transparent transactions between parties, and enhanced trust between parties.”)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships.  De Ligt is directed an apparatus and method for using blockchains with secure custody transfer data, sealing data, and other data associated with material transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 
Claim 7 (Original): van Dal/Borgerson/de Ligt, as shown above, teaches all the limitations of claim 6. van Dal doesn’t explicitly teach the hollowing; however, Borgerson teaches: 
wherein the second one or more servers is configured to associate the Q & Q report with a letter of credit related to the petroleum trading and shipping transaction. (Borgerson col. 4, lns. 52-55, “a global strategic picture is generated by combining….vessel, port, cargo, weather, market, and other data from existing sources…”; See also col. 5, lns. 49-51; col. 5, ln. 65-col. 6, ln. 3)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  While Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal with the teachings of Borgerson since “only certain amounts of discrete information regarding the global flow of various commodities is available in real-time or near real-time. Real-time or near real-time information is of particular interest to commercial traders, economists, and others...” (Borgerson col. 1, lns. 27-49)
Claim 8 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal/Borgerson doesn’t explicitly teach the following; however, de Ligt teaches:
wherein the portal is further configured to allow the user to enter the data into the one or more databases. (de Ligt [0065], “The information about the hardware seals can be entered manually…”)

Claim 9 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal/Borgerson doesn’t explicitly teach the following; however, de Ligt teaches:
wherein the second one or more servers are further configured to integrate the data in the one or more databases into a post-trade management blockchain. (de Ligt [0030], “Note that the two examples above are merely meant to illustrate potential ways in which blockchains 100 can be used to support weights and measures functions or other custody/material transfer functions. Blockchains 100 could be used in any other suitable manner to secure important data and share the data between multiple parties. Some additional examples of data that could be secured in the blockchains 100 include calibration data, weights and measures inventory reports, and delta reports.”; See also [0031]-[0033])
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  Borgerson teaches a system for acquiring, combining, and  analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships.  De Ligt is directed an apparatus and method for using blockchains with secure custody transfer data, sealing data, and other data associated with material transfers. It would have been obvious 
Claim 12 (Original): van Dal/Borgerson, as shown above, teaches all the limitations of claim 10. van Dal/Borgerson doesn’t explicitly teach the following; however, de Ligt teaches:
wherein either the first server or the second one or more servers are configured to generate a Q & Q report based on the second set of parameters. (de Ligt [0040], “this type of functional architecture 200 can be used by various parties associated with material transfers. For example, in the oil and gas industry, an oil and gas supply chain can involve numerous parties between the points where oil and gas are extracted from the ground and the points where products are delivered to customers…Different parties can use the functional architecture 200 to create and use blockchains 100 associated with material transfers, level gauging instruments and related equipment used in material transfers, or other information about material transfers. Among other things, the blockchains 100 can be used to provide digitized audit trails for weights and measures authorities, support transparent transactions between parties, and enhanced trust between parties.”)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  Borgerson teaches a system for acquiring, combining, and  analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships.  De Ligt is directed an apparatus and method for using blockchains with secure custody transfer data, sealing data, and other data associated with material transfers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of van Dal/Borgerson with the teachings of de Ligt since “[o]ften times, it is necessary or 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson in view of WIPO International Publication No.: WO 2011/051949 A1, hereinafter “Rappaport.”
Claim 13 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal/Borgerson doesn’t explicitly teach the following; however, Rappaport teaches:
wherein the one or more cargo meters are further configured to detect if cargo is discharged from the cargo tank, (Rappaport pg. 9, lns. 25-31, “The CSS may be configured to allow the operators to select time periods during which fuel dispensing is not permitted and set in the CSS thresholds related to the acquired data, to determine alarms, the thresholds comprising: low tank fluid volume, high tank fuel temperature, excessive tank emptying amounts, excessive rates for emptying of tank, excessive tank fuel use…”)
wherein, upon such detection, the first server 181088-0015USis configured to cause the telemetry unit to transmit a discharge notice to the data center, (Rappaport pg. 9, lns. 19-31, “Some embodiments are configured to make the reports available to remote site operators, the reports further selected from a group comprising alarms alerting to events…”)
wherein the second one or more servers are configured to issue the discharge notice to one or more users. (Rappaport pg. 9, lns. 19-24, “Some embodiments are configured to make the reports available to remote site operators, the reports further selected from a group comprising alarms alerting to events…”)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson in view of WIPO International Publication No.: WO 2004102944 A2, hereinafter “Rotholtz.”
Claim 15 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal/Borgerson doesn’t explicitly teach the following; however, Rotholtz teaches:
further comprising one or more security cameras on the vessel configured to capture video images on the vessel, (Rotholtz pg. 1, lns. 24-26, “an exemplary network surveillance system 10 includes a recording subsystem 12 connected to cameras 14, such as CCTV (closed circuit television) cameras, which are positioned to provide video monitoring of a predetermined area…”))
wherein the first server is configured to cause the telemetry unit to transmit the video images to the data center, (Rotholtz pg. 3, lns. 1-24, “Captured and compressed images, audio or sensor data are continually recorded into the memory…The same data can be locally or remotely monitored, as well as directly accessed from the system…”)
wherein the second one or more servers are configured to make the video image available via the portal.  (Rotholtz pg. 3, lns. 20-24, “digital media delivery system provides encoding, encrypting, distributing (e.g. downloading, streaming, transmitting), tracking, receiving, decoding, playing and organizing audio, video, text and other media and data via local and global computers, cable, satellites, wireless and mobile networks.”)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  Borgerson teaches a system for acquiring, combining, and analyzing . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over van Dal/Borgerson in view of United States Patent No.: 7,024,317 B1, hereinafter “George.”
Claim 16 (Currently Amended): van Dal/Borgerson, as shown above, teaches all the limitations of claim 17. van Dal/Borgerson doesn’t explicitly teach the following; however, George teaches:
further comprising fuel meters installed on an input supply line, an output supply line, and a transfer line of a fuel tank the vessel, wherein the fuel meters are configured to detect a difference in an amount of fuel transferred from the fuel tank and an amount of fuel burned by the vessel's engine, (George col. 4, ln. 67-col. 5, ln. 35, “The data from the flow meters 28, 30, 32 is transmitted through the communication network 18 into the database of the computer 15. The memory of the computer 15 includes instructions to evaluate the differential of the values from the input flow meter 28 and the output flow meter 30, thus instructing the computer 15 to calculate or determine the fuel burn rate inside the engine 22…”; see also col. 4, lns. 40-47; col. 6, lns. 26-32)
wherein the first server is configured to cause the telemetry unit to transmit an indication of the difference to the data center, (George col. 3, lns. 2-8, “The computer components 14, 16 can also comprise a stand-alone system or part of a network such as a local-area- network (LAN) or a wide-area-network (WAN). The client component 14 can be interconnected among each other via a global communication network such as the Internet…”; See also col. 6, lns. 26-32)
wherein the second one or more servers are configured to make the indication of the difference available via the portal. (George col. 6, lns. 26-32, " If the sum of the amount of fuel burned in the engine 22 and the amount of fuel transferred off the boat is not substantially equal to the amount of fuel decrease in the fuel tank, then a visual or audio alert signal is provided to the captain and/or crew through the graphical user interface of the client component 14 of the computer 15, in order to warn them of the inconsistency in fuel measurement accountability. After receiving an alert signal, the captain and/or crew can initiate an investigation as to the cause of such an inconsistency, including inquiries into engine performance and inquiries into whether crew members or others accidentally or illicitly siphoned fuel off the boat (or other vehicle).”; See also col. 2, lns. 44-62)
Van Dal teaches a system and method for determining physical properties and quantity of a transported fluid, such as petroleum.  Borgerson teaches a system for acquiring, combining, and analyzing various sources of data to provide a global picture that provides insight into the shipping of commodities by vessels/ships.  George is directed to a system for fuel measurement and accountability, and more particularly to accounting for fuel on a boat.  It would have been obvious to one of ordinary skill in the art to combine the teachings of van Dal/Borgerson with the teachings of George since “the possibility exists for accidental waste or intention removal of [] fuel…Therefore, a system is desired for accounting for all fuel available…” (George col. 1, lns. 18-35)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./Examiner, Art Unit 3628 
 
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Taught by Borgerson
        2 Taught by Borgerson